           Case 2:19-cv-01884-RSL Document 32 Filed 09/01/21 Page 1 of 2



1

2

3

4

5                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
6                                     AT SEATTLE

7
       BLAKE L. WARNER,                                 No. 2:19-cv-01884-RSL
8
                                Plaintiff,              STIPULATION AND ORDER
9                                                       OF DISMISSAL WITH
                v.                                      PREJUDICE
10
       ALCOA ELECTRICAL AGENCY,
11     et al.,

12                              Defendants.

13          Whereas, the parties have fully compromised and settled the claims and counterclaim
14
     in the above-captioned action (the “Action”).
15
            NOW, THEREFORE, the parties hereby stipulate that the Action shall be dismissed
16
     in its entirety with prejudice and without costs or attorneys’ fees to any party.
17

18          DATED this 25th day of August, 2021.

19   STOKES LAWRENCE, P.S.                              GORDON REES SCULLY
                                                        MANSUKHANI. LLC
20

21   By: s/ Molly A. Terwilliger                        By: s/ Diana P. Danzherger
           Molly A. Terwilliger, WSBA No. 28449              Diana P. Danzberger, WSBA No. 24818
22         1420 Fifth Ave, Suite 3000                        Sarah N. Turner, WSBA No. 37748
           Seattle, WA 98101                                 701 Fifth Avenue, Suite 2100
23         Phone: 206.892.2177                               Seattle, WA 98104
           Email: molly.terwilliger@stokeslaw.com            Phone: 206.695.5100
24   Attorneys for Plaintiff                                 Email: ddanzberger@grsm.com
                                                             sturner@grsm.com
25                                                      Attorneys for Defendant

26


     STIPULATION AND ORDER OF
                                                                               STOKES LAWRENCE, P.S.
     DISMISSAL WITH PREJUDICE                                                    800 FIFTH AVENUE, SUITE 4000
     NO. 2:19-cv-01884-RSL – Page 1                                            SEATTLE, WASHINGTON 98104-3179
                                                                                         (206) 626-6000
           Case 2:19-cv-01884-RSL Document 32 Filed 09/01/21 Page 2 of 2



1                                   STIPULATED ORDER
2           Based on the foregoing Stipulation, and therefore being fully advised, the Court hereby
3    Orders as follows:
4
            It is ordered, adjudged and decreed that this action is dismissed in its entirety with
5
     prejudice and without costs or attorneys’ fees to any party.
6
            Dated this 1st day of September, 2021.
7

8

9                                                  Robert S. Lasnik
                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER OF
                                                                              STOKES LAWRENCE, P.S.
     DISMISSAL WITH PREJUDICE                                                   800 FIFTH AVENUE, SUITE 4000
     NO. 2:19-cv-01884-RSL – Page 2                                           SEATTLE, WASHINGTON 98104-3179
                                                                                        (206) 626-6000
